Case: 12-16182     Date Filed: 07/29/2013   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-16182
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 2:10-cv-00237-SDM-SPC



ALEXANDER L. KAPLAN,

                                                        Plaintiff-Appellant,

                                    versus

LEON KAPLAN,

                                                         Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                                (July 29, 2013)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Alexander Kaplan appeals pro se a judgment to stay his civil action against
               Case: 12-16182     Date Filed: 07/29/2013    Page: 2 of 3


his uncle, Leon Kaplan, for allegedly breaching his fiduciary duties as personal

representative of the estate of Mack Kaplan. The district court stayed the action in

deference to the ongoing probate of the estate in a Florida court. We affirm.

      We review for abuse of discretion a decision to stay an action after weighing

the factors identified by the Supreme Court in Colorado River Water Conservation

District v. United States, 424 U.S. 800, 818–19, 96 S. Ct. 1236, 1247 (1976).

Moorer v. Demopolis Waterworks and Sewer Bd., 374 F.3d 994, 996 (11th Cir.

2004). “When employing an abuse of discretion standard, we must affirm unless

we . . . determine that the district court has made a clear error of judgment, or has

applied an incorrect legal standard.” Id. at 996–97 (internal quotation marks

omitted).

      Alexander argues that the decision to stay his federal action conflicts with

Marshall v. Marshall, 547 U.S. 293, 126 S. Ct. 1735 (2006), but we disagree.

Consistent with the holding in Marshall that a federal court is obliged to exercise

its jurisdiction to consider matters that do not annul a will, invalidate the

administration of an estate, or interfere with property in the custody of the probate

court, id. at 311–12, 126 S. Ct. at 1748, the district court ruled that Alexander’s

action was not in the nature of a probate proceeding and that it had jurisdiction to

entertain Kaplan’s in personam claims against his uncle. The district court did not

abdicate its obligation to exercise its jurisdiction. See Colorado River, 424 U.S. at


                                           2
               Case: 12-16182     Date Filed: 07/29/2013    Page: 3 of 3


817, 96 S. Ct. at 1246.

      The district court did not abuse its discretion by staying the federal action.

The nature of the probate proceedings reveals that parallel federal and state

litigation would result in deleterious piecemeal litigation. See Moorer, 374 F.3d at

996; Ambrosia Coal and Const. Co. v. Pages Morales, 368 F.3d 1320, 1333 (11th

Cir. 2004). Alexander has an opportunity to object to the decisions that Leon has

made in distributing the estate, see Fla. Prob. R. 5.150, 5.345, 5.400, and the

resolution of those objections will dispose of or substantially limit Alexander’s

claims that Leon breached his fiduciary duties to the estate, see Fla. Stat.

§§ 733.609(1), 733.901(1)–(2). For example, Alexander complains that Leon

acted tortuously by settling a wrongful death survivor’s claim for a low amount,

but the probate court has approved the settlement and, in so doing, “relieved

[Leon] of liability or responsibility for the compromise,” see Fla. Stat. § 733.708.

And the record supports the finding of the district court that a parallel federal

action would be wasteful. Alexander already has attempted to excuse his violation

of the discovery deadline in the federal action as necessary to accommodate the

ongoing probate proceedings.

      We AFFIRM the stay of the action against Leon Kaplan.




                                           3